DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omokawa (JP 11-59118) and further in view of Kitada (JP 1-293208). 
As best depicted in Figure 1, Omokawa is directed to a tire construction comprising a body ply or carcass 6 having a main portion and a turnup portion, a pair of sidewalls 3, a tread cap layer 10C, a tread base layer 10B, a plurality of belt layers 7, and a pair of abrasion portions (rubber layers adjacent respective bead areas- no reference character provided).  Omokawa, however, fails to teach the inclusion of a metal filament from an area below a middle 30% of the belt region to at least one of the abrasion areas.
	Kitada, on the other hand, is similarly directed to a tire construction and teach the inclusion of a metal wire or filament from a tread ground contacting region at the tire centerline to a rim in order to eliminate the buildup of static electricity (provides a path from the tread to the rim).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a metal filament in the tire of Omokawa for the benefits detailed above.  It is further noted that Kitada states that said metal filament is buried in the tire main body.  This language would have been recognized as encompassing embodiments in which said filament is radially inward of a tread base layer or tread underlayer.  Lastly, Figure 1 of Omokawa clearly depicts the presence of a metal filament within an axial region as defined by the claimed invention.    
	Lastly, regarding claim 1, it is extremely well known and conventional to vary the radial extent of the carcass turnup portions and such includes the placement of a turnup end in a crown or belt region.  In such an instance, a “high carcass turnup” provides additional reinforcement over the sidewall portion of the tire.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common turnup arrangements, including that required by the claims. 
	Regarding claims 3 and 4, Figure  2 depicts the presence of 4 metal filaments that are arranged at equal intervals.
	With respect to claim 5, copper represents one of the most well known and conventional metal materials that demonstrate high electrical conductivity.
	Regarding claim 8, the claimed conductivities are consistent with those that are associated with conductive metal materials (as taught by Omokawa) and Applicant has not provided a conclusive showing of unexpected results for the claimed conductivities.
As to claim 9, carbon black represents the most well known and conventional reinforcing filler in all tire components, including the tire sidewall.  Additionally, the claimed loadings are consistent with those that are commonly used in all tire components.    
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omokawa and Kitada as applied in claim 1 above and further in view of Kish (US 2007/241987).  
As detailed above, Kitada recognizes the desire create an electrically conductive path between the ground contact region and the rim.  Kitada further teaches the use of a metal filament to form said path.  In such an instance, though, Kitada fails to teach the use of a nylon core that is plated or coated with silver.
Kish, on the other hand, is similarly directed to a tire construction and teaches a plurality of conductive arrangements.  More particularly, Kish recognizes the ability to use a core material, such as nylon, and include a metal coating (Paragraphs 21 and 26).  Kish also recognizes the use of tin, gold, and silver coatings to form a conductive arrangement (Paragraph 28).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of arrangements for the conductive material of Omokawa, including that required by the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omokawa and Kitada as applied in claim 1 above and further in view of Suzuki (US 6,343,634). 
As detailed above, Kitada recognizes the desire create an electrically conductive path between the ground contact region and the rim.  Kitada further teaches the use of a metal filament to form said path.  In such an instance, though, Kitada fails to teach the use of a metal core coated with a conductive rubber.
Suzuki, on the other hand, is similarly directed to a tire construction and teaches a conductive arrangement including metal cords and conductive rubbers (Column 2, Lines 20+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of arrangements for the conductive material of Omokawa, including that required by the claimed invention.  It is emphasized that the use of a metal core and a conductive rubber remains consistent with the desire of Omokawa to form a conductive path between the tread and the rim.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 2, 2022